Exhibit 10.1 Foreign Assignment Program The objective of the Itron, Inc. Foreign Assignment Program is to: · Provide the employee an exciting opportunity to enhance his/her professional experience and increase skills while living and working in a foreign culture. At the same time the foreign assignment will support Itron business needs, while developing our employees to grow the business. · Encourage qualitative candidate selection to help assure success of the assignment. · Establish clear structure of the assignment, including job responsibilities, objectives and reporting structure. · Ensure similar purchasing power to what the employee has in his/her home country. · Prepare the employee and his/her family for living and working abroad. · Provide on-going support for the employee once he/she has arrived in the foreign country. · Ensure successful repatriation when the employee has finished his/her assignment. THIS FOREIGN ASSIGNMENT AGREEMENT (the “Agreement”) is entered into by Malcolm Unsworth (hereinafter referred to as “Assignee”) and Itron, Inc. (hereinafter referred to as “Itron”). 1.Statement of Assignment Malcolm Unsworth has been selected as the Chief Operating Officer; for Actaris Metering Systems (Actaris), a wholly owned subsidiary of Itron, Inc., reporting to LeRoy Nosbaum, Chief Executive Officer&
